Mitchell and Vanderburgh, JJ.,
(dissenting.) We dissent. The defendants were each severally liable on the bond in suit. Plaintiff might have commenced his action against all or any one of them. How answered separate^', raising different issues from those made by the answer of the other defendants. In fact, a reference to the record on the former appeal, (36 Minn. 132; 30 N. W. Rep. 449,) will show that the order of the court below on the motion for a new trial imposed a different condition as to How from that imposed as to the other defendants, solely because certain allegations of the complaint, which were admitted by the other defendants, were put in issue by How’s answer. Whether a new trial is granted or had as to-the other defendants cannot possibly affect How. The amount to be recovered against him is not at all dependent upon the amount of the recovery against them. His liability is limited by the amount of plaintiff’s damages, not exceeding the penalty of the bond, proved under the issues formed by the complaint and his answer. The or--der of the court below, as modified by this court on the former ap--peal, is, in effect, an affirmance of the decision of the referee as to' all the defendants except How, and granting him a new trial, unless-plaintiff will remit. If the plaintiff and the other defendants are satisfied, How has no right to insist that they shall retry the issues between them, in which he has no possible interest. Bead in the light of the facts and the legal rights of the parties, the order of the-*476•court below should be construed as a several order as to How. To hold otherwise, merely because of the verbal form of the order, as does the opinion of the court, seems to us too much like “sticking in ,the bark.”